To maintain the action, the plaintiff must show a legal sale of the land for non-payment of a tax legally assessed upon it in substantial compliance with the requirements of the statute. This he failed to do. The land was in the actual occupancy of a non-resident owner, and should have been taxed as nonresident unless the owner consented to be taxed for it according to the provisions of Gen. Laws, c. 54, s. 11. Bowles v. Clough, 55 N.H. 389. It was not taxed to the owner, nor as non-resident in the name of the owner, although the owner was known to the selectmen. The assessment of a tax upon land in the actual occupancy of a non-resident owner who is known to the selectmen, to a former deceased owner or in his name, is erroneous, and a sale and conveyance of the land for non-payment of the tax conveys no title to the purchaser. Thompson v. Gerrish, 57 N.H. 85; Thompson v. Ela,60 N.H. 562. The notice of the tax was not in compliance with the statute. G. L., c. 58, s. 2; c. 59, s. 2.
Judgment for the defendant.
BINGHAM, J., did not sit: the others concurred. *Page 64